Title: John Adams to Abigail Adams, 14 June 1777
From: Adams, John
To: Adams, Abigail


     
      Phyladelphia June 14. 1777
     
     This Week has produced an happy Reconciliation between the two Parties in this City and Commonwealth, the Friends of the new Constitution and those who wish for Amendments in it. . . . Mifflin invited the People to assemble in the State House Yard, at the Desire of General Washington, who sent them an Account that the Motions of the Enemy indicated an intention to begin an Expedition, and that every Appearance intimated this City to be their Object.
     Mifflin made an Harrangue, in which he applauded the Exertions of the Citizens last December, ascribed the successes of Trenton and Princeton to their Behaviour and exhorted them to the same Spirit, Unanimity and Firmness, upon this occasion. Advised them to choose their Officers, under the new Militia Law and meet him in the common on Fryday.
     The Citizens by loud shouts and Huzzas, promised him to turn out, and accordingly, they met him in great Numbers Yesterday.
     Mean Time, Generals Armstrong, Mifflin and Reed, waited on the Assembly, to interceed with them, to gratify those who wished Amendments in the Constitution with an Appeal to the People.
     The Pensilvania Board of War too, applied, for the same Purpose as you will see by one of the inclosed Papers.
     The House agreed to it. Thus the Dispute is in a Way to be determined, and a Coalition formed.
     
     
      June 15
     
     Yesterday We had an Alarm, and News that the Enemy were on their March, towards Philadelphia in two Divisions—one at Shanks Mills 8 miles from Brunswick, the other at Ten Mile Run, about Ten Miles from Brunswick on another Road, a Road that goes to Corells Coryell’s Ferry.
     We feel pretty bold, here.—If they get Philadelphia, they will hang a Mill stone about their Necks. They must evacuate N. Jersey. The Jersey Militia have turned out, with great Spirit. Magistrates and Subjects, Clergy and Laity, have all marched, like so many Yankees.
     If How should get over the Delaware River, and We should not have an Army to stop him, Congress I suppose will remove, fifty or sixty Miles into the Country. But they will not move hastily.
     Riding and walking, have given me tolerable Health, and I must confess my Spirits, notwithstanding the Difficulties We have to encounter, are very good.
    